Citation Nr: 1228644	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  04-13 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from March 1979 to April 1982.  

This appeal arises to the Board of Veterans' Appeals (Board) from August 1999 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that in pertinent part denied service connection for depression.  

The Board remanded the case in May 2006 for development.  In July 2009, the Board adjudicated all other issues on appeal, re-characterized a service connection claim to include any acquired psychiatric disorder, and then remanded it for more development.   

In January 2012, a private attorney contacted the Board and informed us that he/she now represents the Veteran in his appeal.  VA regulation requires that in order to represent a Veteran before VA, the Veteran must execute a VA Form 21-22 and submit it to VA.  38 C.F.R. § 14.631(a).  In a May 15, 2012-dated letter to the Veteran, the Board explained that in order to appoint an attorney to represent him in this matter, he must execute the enclosed VA Form 21-22 and return it to the Board within 30 days.  The Board explained that failure to return the VA Form 21-22 would result in no representation in this appeal.  The Board has not received a response from the Veteran.  Therefore, he remains unrepresented in this appeal. 


FINDINGS OF FACT

1.  The Veteran is not a combat veteran.

2.  Competent medical evidence tending to relate an acquired psychiatric disorder, including depression, to active military service, has not been presented.


CONCLUSION OF LAW

An acquired psychiatric disorder, including depression, was not incurred in active military service, nor may a psychosis be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

VA's duty to notify was not satisfied prior to the initial unfavorable decision on the claim.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to initial adjudication, this timing problem can be cured by the Board remanding for the issuance of notice followed by readjudication of the claim) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), cures a timing defect).  

In this case, VA's duty to notify was satisfied after the initial decision by way of letters sent to the claimant in February 2003, December 2004, and June 2006.  Although the notice letters were not sent before the initial decision, this timing error is not unfairly prejudicial to the claimant because the actions taken by VA after providing notice cured the timing error.  The claimant has been afforded opportunity to participate in his claim and has been allowed time to respond.  VA has re-adjudicated the case by way of a supplemental statement of the case issued in September 2011, after notice was provided.  For these reasons, it is not unfairly prejudicial to the claimant for the Board to adjudicate the claim.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all available VA clinical records.  The claimant was afforded several VA medical examinations during the course of the appeal.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as psychosis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2002); 38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

The Veteran's Service Treatment Reports (STRs) reflect that he was mentally sound at entry in March 1979.  There are no pertinent STRs and there is no separation examination report of record.  

In February 1999, the Veteran requested service connection for a nervous breakdown that he claimed to have suffered during active service in Korea.  The RO obtained earlier-dated VA out-patient treatment reports.  According to a February 1998 report, VA had treated the Veteran for depression in 1994.  He currently had major depressive disorder with mood-congruent psychotic features.  Other Axis 1 diagnoses included rule-out substance induced mood disorder; rule-out post-traumatic stress disorder (PTSD); history of alcohol dependence; and, combined drug dependence excluding opoids. 

An April 1999 VA mental disorders compensation examination report reflects a diagnosis of depression, not otherwise specified (hereinafter: NOS-), and alcohol dependence in remission.  During the examination, the Veteran recalled having been given 15-days of emergency leave in order to cope with mental problems. 

In a March 2004 substantive appeal, the Veteran reported that because of depression, he was given a hardship leave of absence while serving in Korea.

The Veteran was hospitalized by VA during June and July 2004.  The hospitalization report notes that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.  Axis I diagnoses of depression, NOS; nonspecific neurosis; and, polysubstance chemical addiction were offered.   

Social Security Administration records reflect that the Veteran has been disabled from working since January 1, 2001, due to substance addiction disorder and affective disorder. 

In July 2009, the Board remanded the claim and requested that a psychologist or psychiatrist determine the correct psychiatric diagnoses and then determine their relationship to active service.  

In August 2011, a VA examiner reviewed the claims files and reported that the Veteran carried a variety of diagnoses, including depression, possible schizophrenia, personality disorder, and alcoholism.  The examiner stated that the Veteran does not have PTSD.  The examiner concluded that it is unlikely that any current mental diagnosis is related to active military service.  The rationale is that there is nothing in the file that would tend to connect any current condition with active service.  Concerning depression, the examiner noted that this diagnosis followed post-service cocaine use and therefore, cocaine use would be the likely etiology for depression.  The examiner noted that cocaine-use depletes the neuro-amines necessary to avoid depression.  The examiner concluded that there is no PTSD and the Veteran's depression appears to be intertwined with his drug and alcohol use.

The Board finds the above-mentioned medical opinion persuasive, as it is based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, because the Veteran's claims, wherein he relates current psychiatric diagnoses to active service, do not support a later diagnosis by a medical professional, they will not be afforded any weight. 

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for an acquired psychiatric disorder, including depression, must be denied.


ORDER

Service connection for an acquired psychiatric disorder, including depression,
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


